Citation Nr: 9901593	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to December 4, 1995 
for the payment of nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran, who died on August [redacted], 1995, served on active 
duty from May 1940 to October 1945.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California, in which the appellant was 
advised that VA death pension benefits were payable effective 
from January 1, 1996.  


FINDINGS OF FACT

1. The appellant and the veteran were married at the time of 
the veteran's death.

2. The veteran died on August [redacted], 1995, at the age of 74, 
from acute cerebrovascular accident.  

3.  The appellant submitted an application for death pension 
benefits (VA Form 21-534) which was received by the RO on 
December 4, 1995.

4.  In an administrative action dated in February 1996, the 
RO granted the appellant's claim of for VA death pension 
benefits, payable effective from January 1, 1996; as 
explained in a Statement of the Case issued in July 1996, the 
effective date of the award of benefits was determined to be 
December 4, 1995, the date of receipt of the claim for death 
pension benefits. 



CONCLUSION OF LAW

There is no statutory or regulatory basis for an effective 
date for an award of death pension benefits earlier than 
December 4, 1995, or for payment of such benefits prior to 
January 1, 1996.  38 U.S.C.A. §§ 5110, 5111 (West 1991); 38 
C.F.R. §§ 3.31, 3.400(c)(3)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, contends that an 
effective date prior to December 4, 1995 for the award of 
death pension benefits is warranted.  She argues that the 
effective date should be the date of the veteran's death, 
which occurred in August 1995.

Factual Background

In the present case, the veteran died on August [redacted], 1995 at 
the age of 74 due to acute cerebrovascular accident.  

Of record is a report of contact apparently dated in early 
September 1995 which showed that the RO had been advised of 
the death of the veteran and that a copy of the public record 
of death had been requested.  The report of contact appeared 
to indicate that the appellant had not been sent any VA 
Forms, but it was noted that a veterans service 
representative would be assisting the appellant.  

Following the veterans death, the appellant filed an 
Application for Burial Benefits (VA Form 21-530) in September 
1995.  Burial expenses were authorized by the VA as shown in 
correspondence dated in September 1995.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child, which was received by the RO on 
December 4, 1995.

In an administrative decision dated in February 1996, the RO 
advised the appellant that the claim for VA pension benefits 
had been approved effective from January 1, 1996.  In July 
1996, the appellant expressed disagreement with the effective 
date assigned, indicating that her pension benefits had been 
granted from January 1, 1996, but that the veteran had died 
in August 1995.  

In a Statement of the Case issued in July 1996, the RO 
indicated that an effective date of December 4, 1995, the 
date of receipt of the claim, had been established for the 
award of death pension benefits, and denied entitlement to an 
effective date prior to December 4, 1995.  

Pertinent Law and Regulations

Generally, the effective date for the award of death pension 
benefits based on claims received on or after October 1, 
1984, is the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of death otherwise, the effective date is the date 
of the receipt of the claim.  38 U.S.C.A. § 5110(d)(2); 38 
C.F.R. § 3.400(c)(3)(ii). 

Applicable regulations also provide that payment of monetary 
benefits based on an award of pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (1998).

Analysis

The appellant contends that the effective date for the award 
of death pension benefits should be the date of the veteran's 
death, August 30, 1995.  

Under the provisions of 38 U.S.C.A. § 5110(d)(1) and 38 
C.F.R. § 3.400(c)(3)(ii), the effective date for the award of 
nonservice-connected death benefits for awards based on 
claims on or after October 1, 1984, will be the first day of 
the month in which the veteran's death occurred, if the claim 
is received within 45 days after the date of death; 
otherwise, the date of receipt of the claim will be used.

It is clearly stated in the regulation that if the appellant 
fails to file a claim for nonservice-connected death benefits 
within 45 days of the veteran's death, the effective date of 
the award would be the date of receipt of the claim.  In this 
case, the appellant's claim for death pension benefits was 
received on December 4, 1995.  Thus this application for VA 
death benefits was received more than 45 days after the 
veteran's death.  Therefore, the earliest effective date 
which could possibly be assigned under the provisions of 
38 C.F.R. § 3.400(c)(3)(ii) for the appellant's death pension 
benefits as a matter of law is the date of receipt of the 
claim, or December 4, 1995, as is currently assigned.  

The Board has also reviewed the record in order to determine 
whether a formal or informal claim may have been filed prior 
to December 4, 1995.  The record reflects that an application 
for burial benefits was filed in September 1995.  However, an 
application for burial benefits may not be construed as 
either a formal or informal application for DIC or death 
pension benefits.  The Court of Veterans Appeals (Court) in 
Shields v. Brown, 8 Vet. App. 346 (1995) held that an 
application for burial benefits was not in and of itself an 
application for DIC (or for death pension) benefits.  In 
Shields, the Court indicated that an application for burial 
benefits may not be construed as an informal claim for DIC 
benefits pursuant to 38 C.F.R. § 3.155, because the 
appellant did not identify DIC (or death pension) benefits as 
among the benefits being sought.  In this case when the 
appellant filed the September 1995 application for burial 
benefits, she indicated that she was not claiming that the 
cause of the veterans death was due to service, and did not 
otherwise indicate that she intended to file a claim of 
entitlement to DIC or death pension benefits.  In the Shields 
decision, the Court also referenced one of its earlier 
decisions in which it was held that an application for burial 
benefits should not be deemed an application for DIC (or for 
death pension) benefits, Herzog v. Derwinski, 2 Vet. App. 
502, 503 (1992).  In view of this clear legal precedent, the 
appellants application for burial benefits is not deemed to 
constitute an informal claim for DIC or death pension 
benefits.  See also Stewart v. Brown, 10 Vet. App. 15 (1997).

In the appellant's case, the regulations by which the Board 
is bound require that a specific form be filed in order for 
death benefits to be paid.  38 U.S.C.A. § 5105(a); 38 
U.S.C.A. § 3.152(a).  Quite simply, a properly completed 
application form for death pension benefits (VA Form 21-534) 
was not received by the RO until December 4, 1995.  Thus, the 
effective date of the award of death pension benefits could 
not be prior to that date.  Having established December 4, 
1995 as the appropriate, effective date the provisions of 
38 C.F.R. § 3.31, governing the payment of monetary benefits  
are applicable.  Under that regulation, payment of monetary 
benefits based on an award of pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  Accordingly, upon the assignment of an 
effective date of December 4, 1995, payment of monetary 
benefits would commence as of January 1996, as was the case 
here.

The appellant has also argued that she was not properly 
notified of her potential eligibility for VA death pension 
benefits and that had she been properly advised, she would 
have filed an application for such benefits prior to December 
1995. Accordingly, she maintains that the effective date of 
those benefits should revert to August [redacted], 1995, the date of 
the veteran's death.  

An error in advice given by a VA employee is an extremely 
disturbing and regretful occurrence.  Even if such occurred 
in this case, the Board must point out, however, that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990).  OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits. OPM, 496 
U.S. at 424].   In Lozano v. Derwinski, 1 Vet. App. 184, 185-
86 (1991), relying upon OPM, the Court held that a clerical 
error could not be relied on to estop from denying monetary 
benefits.  See also Schweiker v. Hansen, 450 U.S. 785, 788-90 
(1991) and Owings v. Brown, 8 Vet. App. 17, 23 (1995). The 
statute in this case specifically provides that the effective 
date is contingent upon the date of application. Thus, the 
appellant's reliance on inaccurate advice give by the RO 
cannot provide the basis for an earlier effective date.  

In light of the governing statutory and regulatory 
provisions, the effective date of the appellant's award of VA 
death pension benefits was properly determined to be 
effective from December 4, 1995, with payments commencing 
effective from January 1, 1996.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

An effective date earlier than December 4, 1995 for the award 
of VA death pension benefits is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
